The opinion of the court was delivered by
Bergen, J.
The plaintiff in error was convicted of murder of the first degree without recommendation as to pun*438ishment, and by a writ of error seeks to reverse that judgment.
The first point argued in support of this writ is the refusal of the trial court to accept a plea of non vult tendered by the defendant, which he claims is his right under section 107 of the Crimes act, amended in 1917 (Pamph. L., p. 801). Prior to the amendment of 1917, section 107 prohibited the acceptance of a plea of guilty on an indictment for murder, with the proviso that nothing in the act should prevent the accused pleading non vult, the sentence to be imposed, if such plea he accepted, to be the same as upon conviction of murder of the second degree.
By the plain language of the act, as it then stood, acceptance of the plea by the court was a limitation on the right of an accused. That such a plea was not of right but required its acceptance by the court, was held by Mr. Justice Van Syckel, speaking for this court in State v. Henson, 66 N. J. L. 601, and that rule has been consistently followed by our courts. The real question raised here is whether the addition-of the words “either imprisonment at hard labor for life,” preceding the words, “or the same imposed upon a conviction of murder of the second degree,” in any way alters the right of an accused, from one of grace to that of an absolute privilege.
We have no doubt that they do not, for the added words relate alone to the penalty flowing from the acceptance of such a plea, and merely enlarge the discretionary power of the court as to • character of punishment. Formerly it was limited to that fixed by láV as a punishment for murder of the second degree, while now it may be that, or imprisonment for life.
There was no error in the refusal to accept the plea tendered.
I’he next point is based on the refusal of the .court to charge as requested by the defendant, a,s follows: “If, after considering all the evidence, you find the defendant guilty of murder in the first degree, under your oaths as jurors, you *439may, at the time of rendering such verdict, recommend imprisonment at hard labor for life.” The defendant was entitled to this instruction under the statute of 1916 (Pamph. L., p. 576), which provides that every person convicted of murder in the first degree shall suffer death, “Unless the jury at the time of rendering the verdict in such case shall recommend imprisonment at hard labor for life, in which case this, and no greater punishment shall be imposed.”
The trial judge refused upon the ground that he had so instructed the jury, and ilie defendant complains that the request was not lawfully complied with, because the court, in its charge on this point, so instructed the jury as to deprive the defendant of the benefit of his legal right under the statute upon which the request was rested. As the state urges that the instruction objected to was a mere comment on the evidence, it may he of some assistance in considering the charge, which the court held was a compliance with the specific request refused, to first deal with the legal status of the recommendation the jury are authorized to make. The statute does not make it a part of the verdict, for the verdict determines the question of the guilt or innocence of the accused, and that must be arrived at, and be of murder of the first degree, before the question of recommendation arises, which is a distinct matter, for the jury may agree on a verdict that the accused is guilty of murder of the first degree, but not be able to agree to a recommendation. While a jury may be influenced to recommend life imprisonment as a punishment by the very matters which evidenced the guilt of the accused, and perhaps properly so, still in law the jury are not bound to consider such evidence in determining whether to make or refuse a recommendation. That matter is entirely discretionary wfith the jury and does not require the support of evidence, for it is not a finding of fact, and the trial court is not justified in suggesting to the jury the consideration of the character of the crime, as shown by the evidence produced on the question of the guilt or innocence of the accused, as a reason for withholding the recommendation, and anything *440which the court may say to the jury with that object in view cannot be excused as a comment on the evidence, for the evidence has no necessary relations to the recommendation which the statute authorizes, but only to the issue presented-to the jury by the testimony, and that is the guilt or innocence of the accused.
Beturning to the consideration of the question relating to the refusal to instruct the jury as requested, upon the ground that it had been charged, we start with the legal rule observed in this state, that an erroneous instruction to the jury is not cured, although the court also correctly charged the law, because a jury are not to be allowed to judge which is right between two conflicting statements of the laiv (State v. Clayton, 83 N. J. L. 673), and so if in this case the court, having charged in substance the request, subsequently, by further instructions, detracted from the request by charging as the law of the case an incorrect rule, the effect of which was to minimize the application of the legal principle requested, the accused suffered a manifest wrong.
The trial court in instructing the jury first dealt with the question of the guilt or innocence of the accused, and after it had concluded this, then it proceeded to instruct the jury regarding the law of 1916 relating to the recommendation of imprisonment at hard labor for life, and at the outset said that'The jury might, if they found the accused guilty of murder in the first degree, recommend imprisonment at hard labor for life, and that the statute fixed no standard or principle to guide a jury in determining in what kind of cases the jury ought to render a verdict of murder of the first degree, “Which will be followed by the death penalty, or the kind of eases in w'-hich the jury should render a verdict of the second degree with the recommendation of life imprisonment.”
The court then continued its instruction as follows: “Therefore the court cannot as a matter of law instruct the jury that there are certain standards of conduct or principles upon which the jury should act in arriving at a conclusion as to *441whether or not they will impose the death penalty. In reaching the conclusion as to what the penalty shall be a very grave responsibility is placed upon the jury. It would seem that you ought to consider the condition of the defendant and his interests, and that you ought to consider the condition of the state and the interests of society. It is not a mere question of prejudice upon which one may lightly vote, it seems to the court, but it is the exercise of a high function that may seriously affect the welfare of society. Human life is sacred. If it be treated lightly will that result in a condition of affairs which will bring about murders? Is the punishment of life imprisonment sufficiently severe or must the punishment be death ? Does the penalty of death really carry out the purpose that is claimed for it ? These and such other matters, as you may deem proper, it seems to the court, are perfectly proper for the jury to consider in exercising a function of this character. You know that sometimes it is said that penalties are meted out by the law for the purpose of protecting society, as an example to others; sometimes to reform the individual; sometimes to redeem the individual. All these matters, it appears to the court, are left by the statute to your determination, and you may, in your discretion, consider them. If the contention of the state is adopted this is one of the most cold-blooded, atrocious, wicked and depraved murders in the first degree that can be conceived of; the purpose was to rob the deceased of his rings, stud, poeketbook and money, while the victim lay breathing, apparently his last breath, exclaiming ‘Oh, Oh,’ the robber and murderer took the rings from his finger, broke the stud from his shirt bosom and relieved him of the contents of his purse; it was apparently done without any motive borne of any instinct even faintly related to any righteous or other provocation.”
This was plainly no response to the request to charge, because it instructed the jury that they might, in considering the question of a recommendation to imprisonment for life, consider all the matters which the court recited to the jury, *442and the manner of putting it to the jury was such as might influence them to withhold any recommendation, which was entirely beyond any judicial function which the court possessed. The jury are not required to consider whether punishment of life imprisonment was sufficient to prevent a condition of affairs that would bring about murders, or whether the penalty of death carried out the purposes that is claimed for it, nor was it proper to instruct the jury in this connection that if the contention of the state was adopted, that is, if the jury found the accused guilty as the state contended, then the murder was one of the most cold-blooded, atrocious and wicked in the first degree that could be conceived of.
What inference would any jury draw from this, if, having found the defendant guilty of murder in the first degree they were considering a recommendation to life imprisonment, manifestly its influence on the jury would be that under the matters submitted by the court, there was no justification for a recommendation, and it undoubtedly would have a tendency to influence a jury to withhold the recommendation.
We think the accused was entitled to have the requested instruction given without' the modification of its application indicated by the charge of the court, and that its effect was illegally minimized by the instructions which the court gave to the jury on the very subject-matter of the request.
It was' clearly an undertaking by the court to influence the discretionary power vested by statute in the jury, and, as was said by Mr. Justice Gray, speaking for the Supreme Court of the United States, construing a similar statute, in Winston v. United States, 172 U. S. 303, 313, “The act does not in itself prescribe, nor authorize a court to prescribe, any rule defining or circumscribing the exercise of this right; but commits the whole matter of its exercise to the judgment and consciences of the jury.”
It is unnecessary in this case to further analyze this charge, it is enough to say'that the court; in dealing with 'the question of recommendation, told the jury, in substance and effect; that if the jury convicted the accused of the crime *443charged to him, it was one of the most cold-blooded, atrocious murders of the first degree that could be conceived of, and its only purpose, in the connection it was used, was to influence the jury against a recommendation to imprisonment for life.
This wras not a comment on evidence which the court was justified in making, for, as we have said, the court had no power to instruct the jury as to the effect of the evidence upon the question of recommendation, and no one reading this charge can escape the conclusion that the purpose of the trial court was to influence the jury against recommending imprisonment for life because of the enormity of the crime, as he pictured it to the jury.
This he had no legal right to do and the judgment will be reversed.